Case 1:20-cv-00346-DKW-WRP Document 2 Filed 08/13/20 Page 1 of 2               PageID #: 39




                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAII

 FRANCIS GRANDINETTI,          )                  CIV. NO. 20-00346 DKW-WRP
 #A0185087,                    )
                               )
           Plaintiff,          )                  DISMISSAL ORDER
                               )
           vs.                 )
                               )
 HOWARD KOMORI, et al.,        )
                               )
           Defendants.         )
 _____________________________ )

       Pro se prisoner Francis Grandinetti explains that on or about August 4, 2020,

 he was finally transferred from Arizona back to Hawaii, an outcome he has been

 requesting for approximately twenty-five years.

       Grandinetti has accrued three strikes pursuant to 28 U.S.C. § 1915(g),1 and

 may not proceed without prepayment of the filing fee unless his pleadings show

 that he was in imminent danger of serious physical injury at the time that he

 brought this action. See Andrews v. Cervantes, 493 F.3d 1047, 1053, 1055 (9th

 Cir. 2007).




       1
        See, e.g., Grandinetti v. FTC Seg. Unit Staff, 426 F. App’x 576 (9th Cir. 2011);
 Grandinetti v. Abercrombie, Civ. No. 15-00007 LEK-RLP (D. Haw. 2015); Grandinetti v.
 Shimoda, Civ. No. 05-00442 JMS-BMK (D. Haw. 2005); Grandinetti v. Stampfle, Civ. No. 05-
 00692 HG-LK (D. Haw. 2005).
Case 1:20-cv-00346-DKW-WRP Document 2 Filed 08/13/20 Page 2 of 2                                PageID #: 40




           Grandinetti calls this transfer “Unlawful extradition, Unlawful custody, no

 notice or reasons given, Injury-status while on airliner-arrest.” Compl., ECF No. 1.

 Nothing within the Complaint or its many attachments suggests that Grandinetti

 was subject to imminent danger of serious physical injury before, during, or after

 this transfer, or when he submitted this Complaint. Nor does he allege a

 continuing practice that injured him in the past that poses an “ongoing danger”

 based on his transfer to Hawaii. Id. at 1056.

           The Court construes Grandinetti’s filing of this action without paying the

 civil filing fee as an informal request to proceed in forma pauperis. So construed,

 the request is DENIED, and this action is DISMISSED without prejudice. This

 does not prevent Grandinetti from raising his claims in a new action with

 concurrent payment of the civil filing fee. The Clerk is DIRECTED to terminate

 this case. The Court will take no action on documents filed herein beyond

 processing a notice of appeal.

           IT IS SO ORDERED.
           DATED: August 13, 2020 at Honolulu, Hawaii.


                                                                 /s/ Derrick K. Watson
                                                                 Derrick K. Watson
                                                                 United States District Judge




 Francis Grandinetti v. Howard Komori, et al; Civil No. 20-00346 DKW-WRP; DISMISSAL ORDER
 Grandinetti v. Komori, et al., No. 1:20-cv-00346 DKW-WRP; 3 Stks 20 (trsf to HI)



                                                                      2
